Citation Nr: 1121739	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bowel disorder (also claimed as irritable bowel syndrome and small intestine).

2.  Entitlement to service connection for acid reflux (also claimed as problems digesting).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from July 1963 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2009, the Board remanded the issues for additional development.  The claim has been returned for further appellate review.

The issue of entitlement to service connection for acid reflux is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  During service, the Veteran underwent an appendectomy and an associated exploratory laparotomy procedure a few days later for adhesions and a bowel obstruction.

2.  The June 2010 VA examiner opined that the in-service surgeries at least as likely as not resulted in adhesions and subsequent small bowel resection in 2005. 


CONCLUSION OF LAW

The criteria for establishing service connection for post operative small bowel obstruction with small bowel resection (also claimed as irritable bowel syndrome) have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  However, in light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

The Veteran filed a claim for service connection for irritable bowel syndrome and small bowel as being due to the surgery in service.  In the prior Remand, it was noted that the Board recharacterized the issue as service connection for a bowel disorder to more accurately reflect the scope of the claim in light of the medical evidence.  The Board also notes that service connection has already been established for the residual scars from the Veteran's in-service appendectomy and laparotomy.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records reflect that he reported having a perforated appendicitis prior to service that had been drained, but the appendix had not been removed.  During service, the Veteran again experienced an appendicitis, and underwent an appendectomy on September 5, 1963.  On the fourth and fifth postoperative days the Veteran had findings compatible with small bowel obstruction, which was confirmed by x-rays.  He underwent a laparotomy on September 10, 1963, where several fibrous adhesions with kinking of the bowel were found.  He underwent lysis of the adhesions and a feeding jejunostomy tube was put in.  Such tube was removed on September 23, 1963.  He was discharged from the hospital in October 1963.  The final diagnoses were listed as appendicitis, peritoneal adhesions, and intestinal obstruction of the small bowel secondary to the adhesions.  

Following service, in April 2005, the Veteran underwent a transurethral resection of the prostate.  The day following the surgery, the Veteran developed lower abdominal pain, nausea, and vomiting.  Shortly thereafter, he underwent an exploratory laparotomy with resection of the small bowel and enterolysis due to a small bowel obstruction.  It was noted during the surgery that the abdominal cavity showed very few adhesions, but that there were adhesions of bowel with a very clear transition point and a very focal obstructed area which appeared to be chronic in nature and not an acute problem. 

In response to the Board's December 2009 Remand, the Veteran was afforded a VA examination in June 2010.  Following review of the claims file and examination of the Veteran, the examiner noted that at the time of the in-service appendectomy, some adhesions were noted, but that the hospital record stated that adhesions were secondary to the in-service surgery.  The examiner noted that any surgery can cause adhesions and it is impossible to separate out the later adhesions from the ones caused by the initial abscess.  The examiner concluded that since the military surgery for appendicitis and the lysis of adhesions entered the abdominal cavity, it is at least as likely as not that the adhesions and the surgery required in 2005 after the prostatectomy was caused by or due to the military appendectomy and lysis of adhesions.  The examiner noted that there is no mention or symptomatology in any medical record consistent with irritable bowel syndrome and therefore, there was no evidence of this diagnosis.  

Upon review of the record, the Board notes that there is evidence of a bowel disorder in service, evidence of a current small bowel resection, and a probative medical opinion linking the two.  While the evidence reflects that the Veteran had some problems with an appendicitis and a duodenal ulcer prior to service, there is no evidence reflecting any bowel disorder prior to service.  Accordingly, resolving any doubt in the Veteran's favor, the Board concludes that service connection for post operative small bowel obstruction with small bowel resection is warranted. 


ORDER

Service connection for post operative small bowel obstruction with small bowel resection is granted.


REMAND

The Board's review of the claims file reveals that further action on the claim for service connection for acid reflux (also claimed as problems digesting) is warranted.

The Veteran asserts that his current acid reflux is due to the surgery in service.  In a written statement, the Veteran indicated that he received treatment at the Salem VA Medical Center (VAMC) for his claimed conditions in "1994".  The RO obtained some imaging records from that facility dating from 1990 to 1993, and results showing "[n]o progress notes found." However, when discussing his acid reflux with the 2010 VA examiner, the Veteran noted that his acid reflux symptoms began following his gallbladder surgery in "1984" at the Salem VAMC.  Such records could provide relevant information concerning the Veteran's claim.  Accordingly, an attempt to obtain records of the Veteran's claimed surgery in 1984 from the Salem VAMC should be made on remand.  

In addition, the Veteran should be asked to identify any treatment providers who have treated him for acid reflux since 1984 and provide appropriate authorization to permit the RO/AMC to request any records which are not duplicates of those already contained in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the treatment records and surgical report for the surgery in 1984 at the Salem VAMC.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of the unavailability of those records.     

2.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for acid reflux since 1984.  After securing the necessary release, the RO/AMC should request any records which are not duplicates of those already contained in the claims file. 

3.  After conducting any additional development deemed necessary, the record should again be reviewed.  If the claim remains denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


